Citation Nr: 1530519	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include traumatic brain injury (TBI).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for a disability manifested by chest pains.

4.  Entitlement to service connection for parathyroid tumor.

5.  Entitlement to service connection for multi-nodular thyroid.

6.  Entitlement to service connection for sleep disorder.

7.  Entitlement to service connection for mononucleosis.

8.  Entitlement to service connection for a disability manifested by fatigue.

9.  Entitlement to service connection for a right leg/knee disorder.

10.  Entitlement to service connection for a left leg/knee disorder.

11.  Entitlement to service connection for larynx irritation.

12.  Entitlement to service connection for a cervical spine disorder.

13.  Entitlement to service connection for hypopituitarism/human growth hormone deficiency.

14.  Entitlement to service connection for pernicious anemia, claimed as Vitamin D and B deficiency.

15.  Entitlement to service connection for hypertriglyceridemia.

16.  Entitlement to service connection for laparoscopic hysterectomy; claimed as due to amenorrhea, menorrhagia, dysmenorrhea and subsequent hysterectomy.

17.  Entitlement to a compensable rating for fibrocystic breast disease.

18.  Entitlement to a compensable rating for sinus arrhythmia.  

19.  Entitlement to a compensable rating for linear surgical biopsy scars, bilateral breasts.

20.  Entitlement to a rating in excess of 10 percent for right hip bursitis.

21.  Entitlement to a rating in excess of 10 percent for left hip bursitis.

22.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.

23.  Entitlement to a rating in excess of 30 percent for painful surgical biopsy scars, bilateral breasts.

24.  Entitlement to a rating in excess of 50 percent for arachnoid cyst with migraine headaches.

25.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that it does not appear the TDIU claim was formally adjudicated below, nor was it one of the issues explicitly certified for appeal by the RO.  However, the Veteran has contended, to include in a February 2015 statement, that she is entitled to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Therefore, the Board finds that the TDIU claim is properly before it for appellate consideration.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, fatigue, pernicious anemia, fibrocystic breast disease, sinus arrhythmia, scars, bilateral hip bursitis, duodenal ulcer, migraine headaches, and TDIU claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects it is at least as likely as not that the Veteran sustained a TBI as a result of her active service and has current residuals thereof.

2.  The competent medical and other evidence of record reflect the Veteran's complaints of chest pain are symptoms of her already service-connected sinus arrhythmia and/or duodenal ulcer.

3.  Although there is evidence the Veteran was treated for mononucleosis while on active duty, the preponderance of the competent medical and other evidence of record is against a finding she currently has any residuals thereof.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a chronic disability of either leg/knee other than the already service-connected hip disorders.

5.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran has larynx irritation secondary to her service-connected duodenal ulcer.

6.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran has a current cervical spine disorder as a result of her active service.

7.  The competent medical and other evidence of record reflects it is at least as likely as not the Veteran has hypopituitarism/human growth hormone deficiency as a result of her active service.

8.  The objective findings of hypertriglyceridemia constitute laboratory findings of elevated triglycerides and are not diseases or disabilities for which VA benefits can be granted.

9.  The competent medical and other evidence of record reflects the Veteran developed amenorrhea, menorrhagia, and dysmenorrhea while on active duty which ultimately resulted in a hysterectomy.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for TBI are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for a grant of service connection for a disability manifested by chest pains are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for a grant of service connection for mononucleosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a grant of service connection for a right leg/knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for a grant of service connection for a left leg/knee disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  The criteria for a grant of service connection for larynx irritation are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for a grant of service connection cervical spine disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

8.  The criteria for a grant of service connection hypertriglyceridemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The criteria for a grant of service connection for hypopituitarism/human growth hormone deficiency are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

10.  The criteria for a grant of service connection for laparoscopic hysterectomy; claimed as due to amenorrhea, menorrhagia, dysmenorrhea and subsequent hysterectomy; are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, and for the reasons stated below, the Board finds that service connection is warranted for the claimed TBI, cervical spine disorder, hypopituitarism/human growth hormone deficiency, larynx irritation, and hysterectomy.  As this represents a full grant of the benefits sought on appeal with respect to these claims, no further discussion of VA's duties to notify and assist are necessary.

Regarding the other claims adjudicated by this decision, the Board notes that the Veteran received the requisite notification via letters dated in March 2012, August 2012, January 2014, August 2014, and May 2015.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  

The Board also notes that the Veteran has actively participated in the processing of this case, and the statements submitted in support of her claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, to include at the April 2015 Board hearing.  Nothing indicates the Veteran has identified the existence of any evidence relevant to the issues adjudicated by this decision that has not been obtained or requested.  Moreover, she was accorded multiple VA medical examinations that, as detailed below, made findings relevant to this case and which the Board finds to be adequate for the resolution of these claims.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

With respect to the aforementioned April 2015 hearing, the Board is cognizant the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify her contentions.  Moreover, the Veteran, through her testimony and other statements of record, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection may also be established for certain chronic diseases that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - TBI

The Veteran essentially contends that she has multiple current medical problems due to an in-service head injury/TBI that occurred as a result of motor vehicle accidents in 1985, and has described the circumstances thereof.  

The Board acknowledges that the Veteran's service treatment records document she was involved in motor vehicle accidents in March 1985 and July 1985, and that there was evidence of head injury as a result thereof.  

The Board finds, however, that the issue of whether the Veteran sustained a TBI as a result of the documented in-service head injury, to include any current residuals thereof, involves complex medical issues which required competent medical evidence to resolve.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that there is competent medical evidence which both supports and refutes the Veteran's contention that she developed a TBI during active service.  

The supporting evidence includes a June 2010 statement from a Dr. Petty, D.C., who noted that she was the Veteran's treating chiropractor; and opined, in pertinent part, that the Veteran's symptoms of poor memory, tinnitus, and difficulty sleeping, were all the result of the cervical and head injury she sustained in 1985.

A Dr. Machuga, D.C., by a statement apparently received in October 2010 opined, in pertinent part, the Veteran's documented in-service head injuries resulted in sequelae such as migraines, dizziness, and syncope.

An April 2012 statement from a Dr. Snyder, M.D., essentially found the Veteran sustained a TBI during active service and had current impairment as a result thereof.

Also of record are a February 2012 statement from a Dr. Pacheco, M.D., and a January 2014 statement from a Dr. Shea, M.D., both of whom essentially found the Veteran had current residuals of her in-service head injury(ies) to include hypopituitarism/human growth hormone deficiency due to her 1985 in-service head injury.

The evidence against the claim includes a March 2011 VA examination, which found, in essence, the Veteran did not have evidence of persistent post-concussive syndrome as a result of the in-service head injury.  

A September 2012 VA examination opined that claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event or illness.  The examiner noted, in pertinent part, that the March 2011 VA examiner found the Veteran did not experience residuals of a head injury; while Dr. Snyder found the Veteran did have "frontal lobe cognitive dysfunction."  However, the September 2012 VA examiner did state the Veteran had a TBI due to the in-service motor vehicle accidents in 1985.  Moreover, the examiner stated that it was out of the scope of her practice to make a conclusion on the differing opinions of these experts (i.e., the March 2011 VA examiner and Dr. Snyder) regarding whether the Veteran continues to experience residual effects of the TBI.  

In this case, the Board notes that all of the aforementioned clinicians indicated they were familiar with the Veteran's medical history, and indicated they had reviewed the service treatment records documenting the 1985 in-service head injuries.  The Board also notes that all of the aforementioned clinicians appear to satisfy the regulatory qualifications to provide a competent medical opinion.  38 C.F.R. 
§ 3.159(a)(1).  None of the private medical opinions supporting the claim appear to be expressed in speculative or equivocal language, nor does the March 2011 VA examiner.  However, the June 2012 VA examiner explicitly stated that resolving the conflicting medical opinions was out of the scope of her practice.  Nevertheless, that VA examiner did find the Veteran had a TBI while on active duty.  

In short, only the March 2011 VA examiner's opinion is explicitly against the claim, while the June 2012 VA examiner found the Veteran did have an in-service TBI, but was unclear as to the current residuals thereof.  The aforementioned private medical opinions did find the Veteran had an in-service TBI and current residuals thereof.  As such, the Board finds that the competent medical evidence is at least in equipoise on this matter.

The Board also notes that the law mandates resolving all reasonable doubt in favor of a claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects it is at least as likely as not that the Veteran sustained a TBI as a result of her active service and has current residuals thereof.  Therefore, service connection is warranted for this disability.

Analysis - Cervical Spine and Hypopituitarism

The Veteran has also indicated that she developed a cervical spine disorder and hypopituitarism/human growth hormone deficiency as a result of the in-service head injuries from the 1985 motor vehicle accidents.

The Board has already acknowledged the 1985 in-service injuries.  However, the Board also observes that neither of these claimed disabilities were diagnosed during the Veteran's active service, nor is there competent medical evidence such until years after her separation from service.  Further, the Court has indicated that the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Therefore, competent medical evidence is required to resolve these issues.

In this case, as with the TBI claim, there are competent medical opinions which both support and refute the Veteran's claims.

Drs. Petty, Machuga, and Shea have indicated a link between the Veteran's current cervical spine disorder and her active service.  In addition, Drs. Pacheco, Snyder, and Shea expressed opinions that the Veteran's hypopituitarism/human growth hormone deficiency was the result of the in-service motor vehicle injuries as well.  

A March 2011 VA examination found the Veteran to have osteoarthritis of the cervical spine, and opined that it was not military related.  

A June 2012 VA examination included an opinion that the Veteran's cervical spine disorder was less likely than not related to service; noting that the evidence showed the disorder was of a mild degenerative nature, and, thus, it was much more likely to have developed over time due to use of her neck; that it appeared to be a chronic condition that has occurred over time and not due to an acute event sustained in the service; and that this was a condition known to be present in many non-military members of society not involved in traumatic accidents.  In addition, the VA examiner opined that it was less likely than not the Veteran's hypopituitarism was related to the in-service motor vehicle accident, or as secondary to the service-connected headache disorder.

The Board notes that there is also an October 2012 VA examination which has been referenced in adjudications of the cervical spine claim.  However, this VA examination appears to focus on whether the Veteran currently had a disability of the low back/thoracolumbar spine that was incurred in or otherwise the result of her active service.  In short, it did not focus on her cervical spine claim.

As noted above, the Board has already found that the private medical clinicians were qualified to render a competent medical opinion, and were familiar with the Veteran's medical history.  The Board also finds the same for the March 2011 and June 2012 VA examinations.  It appears, then, that the competent medical evidence is at least in equipoise as to the nature and etiology of the claimed cervical spine disorder and hypopituitarism/human growth hormone deficiency.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, it is at least as likely as not her current cervical spine disorder and hypopituitarism/human growth hormone deficiency developed as a result of active service.  Therefore, service connection is warranted.

Analysis -- Larynx

The Veteran essentially contends she has chronic larynx irritation due to the symptoms she experiences as a result of her service-connected duodenal ulcer.

The record, to include VA examinations conducted in March 2011 and June 2012, reflects the Veteran does have a chronic disability of the larynx.  Granted, the June 2012 VA examination included a negative etiology opinion, but this was in regard to in-service strep throat, and did not appear to consider any other basis.  More significantly, the March 2011 VA examination did include findings indicating the Veteran has larynx irritation due to symptoms of gastroesophageal reflux disease (GERD).  Although the Veteran's specific service-connected disability is duodenal ulcer and not GERD, the record also reflects that the Veteran had claimed service connection for various gastrointestinal problems including GERD and that the grant of service connection for duodenal ulcer was deemed to resolve such claims.  As such, it does appear that any symptoms attributed to GERD must be attributed to the service-connected duodenal ulcer, at least for the purpose of this case.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record reflects it is at least as likely as not the Veteran has larynx irritation secondary to her service-connected duodenal ulcer.  Therefore, service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.

Analysis -- Hysterectomy

The Veteran has contended that the conditions which resulted in the hysterectomy developed while on active duty, and that she had recurrent symptoms until that procedure.

In this case, the record reflects the Veteran underwent a hysterectomy in July 2009 due to amenorrhea, menorrhagia, and dysmenorrhea.  

The Board acknowledges that an April 2010 VA examination found the Veteran had no complications or residuals from the hysterectomy; and that the problems the Veteran experienced while on active duty was not the same or a result of events during active duty.  Further, the examiner stated this opinion was based on literature and text research regarding a diagnosis established in the pathology report of the uterus specimen which revealed evidence of adenomyosis which was a condition that does not exist in a female of age 20s.  However, this is a pathology report that was conducted approximate to the time of the 2009 hysterectomy, and, as such, would appear to have little bearing to what the Veteran actually experienced in her 20s.  In addition, the examiner acknowledged the Veteran has symptoms of amenorrhea, menorrhagia, and dysmenorrhea during her active service; but appears to have discounted the Veteran's contentions of recurrent symptoms since active duty.  Nevertheless, the Board finds such contentions to be credible based upon the evidence of record.  Moreover, a private medical statement from Dr. D'Heureax received in January 2010 and who reviewed the record, was that the pertinent symptoms that led to the Veteran's hysterectomy started in September 1984 (which is when the Veteran entered into active duty).

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent medical and other evidence of record reflects the Veteran developed amenorrhea, menorrhagia, dysmenorrhea while on active duty which ultimately resulted in a hysterectomy.  Therefore, service connection is warranted.

Analysis - Mononucleosis, Legs/Knees, Chest Pains, Hypertriglyceridemia,

In this case, the Board finds, in essence, that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran currently has the claimed disabilities of the mononucleosis, legs/knees, as well as a disability manifested by chest pains that is not already service connected; and that the findings of hypertriglyceridemia do not show a disability for which service connection may be established.

Initially, the Board acknowledges that the Veteran's service treatment records reflect she was found to have mononucleosis while on active duty.  However, while the Veteran has contended she still has this condition, the Board finds that this is not clear from its own review of the record.  Moreover, a March 2011 VA examination explicitly found that the in-service mononucleosis resolved with no residuals.  As mononucleosis is the type of condition that requires competent medical testing to resolve, the Board finds that the VA examiner's findings on this matter has more probative value than the Veteran's contentions on this matter.

Similarly, the Board notes that Veteran has contended she experiences pain in both legs/knees, and has intimated they are due to injuries sustained as a result of the in-service motor vehicle accidents.  However, the Court has previously held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  Granted, the Federal Circuit found in Joyner v. McDonald, 766 F.3d. 1393  (2014), that  the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117;" but the provisions of 38 U.S.C.A. § 1117 are only applicable to veterans who served on active duty in the Southwest Asia theater of operations during the Persian Gulf War, and the record does not reflect the Veteran in this case had such service.  Further, there is no indication in the competent medical records of a chronic disability of either leg/knee.  In fact, the Veteran was accorded VA medical examinations for the purpose of evaluating these claims, and no such disability was found.  Specifically, a March 2011 VA examination found there was no right leg disability, while a June 2012 VA examination found there was no evidence of a bilateral leg/knee disability.

The Board acknowledges that there are findings of hypertriglyceridemia in the competent medical evidence of record.  However, hypertriglyceridemia is a term to describe elevated triglyceride in the blood.  Dorland's Illustrated Medical Dictionary at 832 (30th ed. 2003).  VA has stated that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and not, in and of themselves, ratable disabilities for VA compensation purposes.  See 61 Fed. Reg. 20440, 20445  (May 7, 1996) (stating in supplementary information preceding a final rule amending the criteria for evaluating endocrine system disabilities indicates that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities).

The Board also acknowledges that there is evidence the Veteran has complained of chest pain.  However, there is competent medical evidence which associates these complaints with her already service-connected sinus arrhythmia.  The Veteran has also contended that she experiences chest pains as a result of her duodenal ulcer.  Nevertheless, even assuming without deciding that such is the case, then these complaints are actually symptoms of another already service-connected disability.  In short, the competent medical and other evidence of record reflect the Veteran's complaints of chest pain are symptoms of her already service-connected sinus arrhythmia and/or duodenal ulcer.  As such, any such complaints should be taken into account when determining the appropriate disability rating(s) thereof.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against these claims.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Service connection for TBI is granted.

Service connection for a disability manifested by chest pains is denied.

Service connection for mononucleosis is denied.

Service connection for a right leg/knee disorder is denied.

Service connection for a left leg/knee disorder is denied.

Service connection cervical spine disorder is granted.

Service connection for hypopituitarism/human growth hormone deficiency is granted.

Service connection for larynx irritation is granted.

Service connection hypertriglyceridemia is denied.

Service connection for laparoscopic hysterectomy; claimed as due to amenorrhea, menorrhagia, dysmenorrhea and subsequent hysterectomy; is granted.


REMAND

The Board notes that the Veteran has contended, in pertinent part, that her fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, pernicious anemia, and fatigue are either symptoms of her TBI or were caused by such.  However, the Board finds it is not clear from the evidence of record whether such complaints are symptoms of the now service-connected TBI; or whether they are separate and distinct disabilities, and, if so, whether they are secondary to the TBI or other service-connected disabilities.  Consequently, the Board concludes that a competent medical examination and opinion is required to resolve these matters.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In regard to the fibrocystic breast disease, sinus arrhythmia, scars, hip bursitis, duodenal ulcer, and migraine claims the Board notes that the Veteran has been accorded multiple VA examinations which addressed the severity of these disabilities.  However, the evidence of record, to include the Veteran's testimony as to the current symptomatology of these disabilities, indicates they may have increased in severity since the most recent VA examinations thereof.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Consequently, the Board concludes that a remand is required to accord the Veteran new examinations of these disabilities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin, supra.

With respect to the TDIU claim, the Board observes that its determination above that service connection is warranted for TBI, cervical spine, hypopituitarism/human growth hormone deficiency, larynx irritation, and hysterectomy may affect her entitlement to this benefit.  However, the Board is precluded from assigning the initial disability rating(s) and effective date(s) for these disabilities.  Similarly, the development directed by this remand on the other appellate claims may also affect her entitlement to a TDIU.  Therefore, the TDIU claim is inextricably intertwined with this development, and the Board will defer adjudication of the TDIU claim until such development is required.

The Board further finds the Veteran should be accorded notification which explicitly addresses her claim of entitlement to a TDIU, as well as her contention that an extraschedular rating is warranted for the service-connected migraines.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish entitlement to a TDIU, as well as for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) to include for the service-connected migraines.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for her fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, pernicious anemia, fatigue, fibrocystic breast disease, sinus arrhythmia, scars, hip bursitis, duodenal ulcer, and migraines since November 2014.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service symptomatology regarding the claimed fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, pernicious anemia, fatigue; as well as the nature, extent and severity of the symptoms from her service-connected disabilities and the impact of these conditions on her ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the current nature and etiology of her claimed fibromyalgia, parathyroid tumor, multi-nodular thyroid, sleep disorder, pernicious anemia, and fatigue.  The claims folder should be made available to the examiner(s) for review before the examination(s).

For any such disability found to be present, the examiner(s) should indicate whether such findings were the result of any in-service disease or injury, or whether any were caused or aggravated by a service-connected disability to include the now service-connected TBI, or whether they are symptoms of the TBI itself.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.  

A complete rationale for any opinion expressed should be provided.  

5.  The Veteran should also be afforded an examination(s) to evaluate the current nature and severity of her service-connected, fibrocystic breast disease, sinus arrhythmia, scars, hip bursitis, duodenal ulcer, and migraines.  The claims folder should be made available to the examiner for review before the examination.

The examiner(s) should describe current impairment from each of the service-connected disabilities, including impairment to employment as may be indicated.   

A complete rationale for any opinion expressed should be provided.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


